                                         Case 5:20-cv-05799-LHK Document 253 Filed 09/29/20 Page 1 of 3




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                       Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                     Plaintiffs,                      ORDER AFTER IN CAMERA
                                  13                                                  REVIEW OF DOCUMENTS
                                               v.                                     IDENTIFIED ON DEFENDANTS’
                                  14                                                  SEPTEMBER 29 PRIVILEGE LOG
                                        WILBUR L. ROSS, JR., and others,
                                  15
                                                     Defendants.
                                  16
                                  17
                                  18
                                             This order sets forth our rulings on evidentiary privileges asserted by defendants in
                                  19
                                       a privilege log filed earlier today at ECF 232 and supplemented at ECF 240. A declaration
                                  20
                                       from Brian D. DiGiacomo accompanied the log. ECF 232-2. We ordered in camera
                                  21
                                       submission of the privileged documents and the defendants complied. ECF 236. Plaintiffs
                                  22
                                       then objected to the privilege assertions and defendants replied. ECF 242, 246.
                                  23
                                             The September 29 log is the third privilege log filed by defendants in this case. The
                                  24
                                       log accompanies documents produced by the defendants on this same date and filed at ECF
                                  25
                                       233. In summary, this production relates to September 28, 2020, announcements by the
                                  26
                                       U.S. Census Bureau and Commerce Secretary Wilbur Ross of a “target date” of October 5,
                                  27
                                       2020, “to conclude 2020 Census self-response and field data operations.” See ECF 225
                                  28
                                         Case 5:20-cv-05799-LHK Document 253 Filed 09/29/20 Page 2 of 3




                                   1   (Order to Produce Admin. Record).
                                   2          In prior rulings, we set forth the applicable legal standard framing our analysis of
                                   3   the asserted privileges for the attorney-client privilege (ECF 174) and the deliberative
                                   4   process privilege (ECF 179). We apply that same analysis here to the documents
                                   5   identified on the September 29 privilege log.
                                   6          There are four documents identified on the September 29 log. ECF 232, 240. All
                                   7   four of the privilege assertions are as to redacted portions of documents in the September
                                   8   29 production. We sustain the minimal redactions of PII in the production. We also find
                                   9   that the assertions of attorney-client and work product privilege as to redacted portions of
                                  10   three documents were properly made. We sustain the privilege assertions as to these three
                                  11   documents.
                                  12          The final redacted document is a September 28, 2020, email chain that included
Northern District of California
 United States District Court




                                  13   Secretary Ross. Defendants assert the deliberative process privilege as to portions of the
                                  14   email chain. The file is titled “Thank you and question” on the privilege log.
                                  15          Applying the balancing test of FTC v. Warner Comm’ns Inc., 742 F.2d 1156, 1161
                                  16   (9th Cir. 1984), we find that defendants’ privilege assertion is outweighed by plaintiffs’
                                  17   need for this information. To this moment, defendants have produced little if any
                                  18   documentation of a reasonable and thoughtful administrative process leading to their
                                  19   announcement of the October 5 date. Defendants also have not directed us to other
                                  20   comparable evidence in the record. N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d
                                  21   1118, 1122 (N.D. Cal. 2003) (availability of comparable evidence from sources other than
                                  22   the government is “perhaps the most important factor in determining whether the
                                  23   deliberative process privilege should be overcome”).
                                  24          As a consequence, we overrule the deliberative process privilege assertion as to the
                                  25   September 28 “Thank you and question” email chain. Defendants must produce and file
                                  26   this document in unredacted format by 9:00 p.m. Pacific time tonight, September 29.
                                  27
                                  28
                                                                                       2
                                         Case 5:20-cv-05799-LHK Document 253 Filed 09/29/20 Page 3 of 3




                                   1         IT IS SO ORDERED.
                                   2
                                   3   Dated: September 29, 2020         _____________________________________
                                                                               NATHANAEL M. COUSINS
                                   4                                           United States Magistrate Judge
                                   5
                                   6                                     ______________/S/_______________________
                                                                               SUSAN VAN KEULEN
                                   7                                           United States Magistrate Judge
                                   8
                                   9                                     _______________/S/______________________
                                                                               THOMAS S. HIXSON
                                  10                                           United States Magistrate Judge

                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            2
